4/8/2021            Case 1:21-mj-00446-SCY    Document
                                         Law Office Of Todd J. 11-2     Filed
                                                               Bullion Mail - Fwd:04/09/21
                                                                                   My statement Page 1 of 1



                                                                                           Todd Bullion <todd@bullionlaw.com>



  Fwd: My statement
  Shawn Witzemann <shawnwitzemann@yahoo.com>                                                           Thu, Apr 8, 2021 at 2:36 PM
  To: Todd Bullion <todd@bullionlaw.com>



    Sent from my iPhone

    Begin forwarded message:


           From: Heather Lamprecht <heatherlamprecht1@gmail.com>
           Date: April 8, 2021 at 2:30:13 PM MDT
           To: Shawnwitzemann@yahoo.com
           Subject: My statement



           To whom it may concern,

           My name is Heather Lamprecht and I have known Shawn Witzemann since approximately June of 2016
           when we were placed on a water boil advisory by the Animas Valley Water Company- our water provider
           here on Crouch Mesa in Farmington New Mexico. Along side members of our community including Shawn,
           we formed a community group of protesters (the Animas Valley Water Protesters) and began our year long
           mission to improve the quality of our water. This required getting the word out via social media and in
           person as well as attending meetings with the NMED and the Public Regulations Commission. Shawn's
           help to us was priceless as he took the first photos of our water treatment facility- photos exposing the
           dangerous conditions. They were presented to the New Mexico Enviroment Department as a reason why
           they needed to force Animas Valley Water to decommission the facility and build an interconnection to
           supply us with clean water from the nearby City of Farmington. Shawn helped pushed me personally to
           write truthfully about our situation through several letters to the editor published in the Daily Times
           newspaper. Shawn was incremental in helping us to get the word out of what was happening to us- his
           knowledge of being an independent source of media was incredible, the Albuquerque and Santa Fe News
           outlets ran articles and interviews and the far reach eventually helped us to get the attention of Erin
           Brockovich who released a statement in support of us. Without Shawn's effort I truly do not believe our
           water situation would be resolved like it is today (we are currently in receivership) and I do not believe we
           would have clean drinking water today.
           I genuinely thank Shawn for caring enough about our community to stand and support us, to help guide us
           in our quest for justice when we needed it most and help us expose the truth of what that private for-profit
           utility company was doing to us.
           After the water situation was resolved, Shawn and I created the Crouch Mesa Neighborhood Watch group
           on Facebook together and he continues to be an important part of our community- whether it be a lost dog
           or any other issue, he is always there to help his neighbors.
           I feel blessed to know Shawn and to have worked along side him.

           Sincerely,

           Heather Lamprecht




https://mail.google.com/mail/u/5?ik=69e47f0db8&view=pt&search=all&permmsgid=msg-f%3A1696506021757147667&simpl=msg-f%3A16965060217…   1/1
